            Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
TOMMY HO,                               )
10 W Bay State Street, #454,            )
Alhambra, CA 91802,                     )    Civil Action No. ____________________
                                        )
        Plaintiff,                      )
                                        )
        v.                              )
                                        )    Jury Trial Demand
WILLIAM P. BARR,                        )
in his official capacity as             )
ATTORNEY GENERAL OF THE                 )
UNITED STATES,                          )
U.S. Department of Justice,             )
950 Pennsylvania Avenue, NW,            )
Washington, D.C. 20530,                 )
                                        )
        Defendant.                      )
____________________________________)

                                  COMPLAINT FOR
                        RELIEF FROM VIOLATIONS OF TITLE VII

                                         Nature of Claim

       1.       Plaintiff Tommy Ho brings this civil action against William P. Barr, in his official

capacity as Attorney General of the United States, U.S. Department of Justice (“DOJ”), under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., as amended,

for relief from discrimination on the basis of his race (Asian American), and for retaliation

suffered when Defendant reassigned him to the Joint Support Operations Center (“JSOC”) and

denied his transfer to the Las Vegas Field Office (“LVFO”).

                                     Jurisdiction and Venue

       2.       This Court has jurisdiction over Plaintiff’s Title VII claims pursuant to 28 U.S.C.

§§ 1331 and 1343; 42 U.S.C. § 2000e-5(f)(3).

       3.       The Court may assert jurisdiction over Defendant because, at all times relevant to
            Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 2 of 14



this Complaint, Plaintiff worked for Defendant in the District of Columbia (“D.C.” or “District”)

at the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”): 99 New York Avenue,

NE, Washington, D.C. 20226. D.C. Code § 13-423(a)(1); Fed. R. Civ. P. 4(k)(1)(A).

       4.       Venue lies in this Court because Plaintiff was employed by Defendant in the

District of Columbia, all of the discriminatory actions and decisions took place in the District of

Columbia, and the records concerning Plaintiff’s employment are maintained in the District of

Columbia. 42 U.S.C. § 2000e-5(f)(3).

                                     Description of the Parties

       5.       Plaintiff is a citizen of the United States and a resident of the state of California.

Plaintiff began his employment with Defendant in April 1999 and is currently employed by

Defendant as a GS-1811-13 Criminal Investigator.

       6.       Defendant William P. Barr, serving as Attorney General of the United States and

the head of the DOJ, has his office in the District of Columbia. He is sued only in his official

capacity. The DOJ is an Executive department, 5 U.S.C. § 101, and an “agency” within the

meaning of 5 U.S.C. § 701. ATF is a subordinate component of the DOJ pursuant to 28 C.F.R. §

0.1. At all times relevant to this action, Defendant employed more than 15 employees and is

subject to Title VII. 42 U.S.C. § 2000e(b).

                             Exhaustion of Administrative Remedies

       7.       Plaintiff filed an informal discrimination complaint on June 1, 2015, and timely

filed a formal complaint on the matters raised in this Complaint on August 14, 2015.

       8.       The U.S. Equal Employment Opportunity Commission (“EEOC”), Office of

Federal Operations (“OFO”) issued a decision on Plaintiff’s equal employment opportunity

(“EEO”) complaint on January 8, 2020.




                                                   2
               Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 3 of 14



          9.       Plaintiff has timely filed this suit within 90 days of his receipt of the EEOC’s

Decision. 42 U.S.C. § 2000e-16(c).

                                           Statement of Facts

                                Plaintiff’s Employment with Defendant

          10.      Plaintiff began his career with ATF in April 1999. In August 2012, Plaintiff

accepted a position with a three-year commitment in the Special Operations Division (“SOD”),

Technical Operations Branch in the Unmanned Aircraft Systems (“UAS”) Program at ATF

Headquarters (“HQ”).

          11.      In June 2014, the SOD suspended the UAS program, and Plaintiff was

involuntarily transferred to the Washington Field Division (“WFD”).

                                 Involuntary Reassignment to the JSOC

          12.      On April 30, 2015, Plaintiff was involuntarily transferred from his Senior

Operations Officer (“SOO”) position in the WFD to a GS-1811 Special Agent (“SA”)/Project

Officer position in the JSOC, in the Office of Strategic Intelligence and Information (“OSII”),

effective May 17, 2015.

          13.      The JSOC is considered a punishment position and is a difficult assignment to fill.

Agents seeking to advance and gain experience in the agency do not find the JSOC position

desirable. The JSOC SA position to which Plaintiff was involuntarily reassigned is clerical in

nature. Plaintiff’s primary responsibilities included answering phones and conducting history

checks.

          14.      Assistant Director (“AD”) of Field Operations Michael Gleysteen and Deputy

Assistant Director (“DAD”) Marino Vidoli instructed Acting DAD Essam Rabadi to reach out to

the WFD about backfilling the JSOC. On their instruction, DAD Rabadi directed Special Agent




                                                     3
          Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 4 of 14



in Charge (“SAC”) Charles Smith to provide him with the names of two “candidates that fit the

criteria for a transfer to the JSOC.”

       15.     On April 22, 2015, Plaintiff’s first-line supervisor, SAC Smith informed Plaintiff

that HQ had directed SAC Smith to transfer an agent to the JSOC. According to SAC Smith, HQ

told him to select an agent who was assigned to the position of Division Tactical Advisor, Intel

Officer, or SOO, or who was the subject of a pending internal affairs investigation. Despite HQ’s

request for two names, and six other agents meeting the criteria for consideration, SAC Smith

forwarded only Plaintiff’s name, which resulted in Plaintiff’s transfer to the JSOC.

       16.     When Plaintiff was first involuntarily reassigned to the WFD, he met with SAC

Smith, who described his prior experience supervising SA Casey Xiong (Asian). Specifically,

SAC Smith described SA Xiong as good at administrative duties, but not as assertive as other

agents. SAC Smith made this comparison between SA Xiong and Plaintiff based on their race,

reflecting a stereotypical view of Asians. Plaintiff and SA Xiong are both first-generation Asian

immigrants, with English as a second language.

       17.     In December 2014, SAC Smith invited Plaintiff and two other agents to join his

family for Christmas Eve dinner. Plaintiff was not able to attend this dinner. In the following

weeks, SAC Smith openly stated that Plaintiff declined his invitation because, “Tommy did not

want to go to a black man’s house.” SAC Smith repeated this statement at least twice in front of

Plaintiff and other WFD staff.

       18.     Following allegations of inappropriate behavior on an unrelated matter, SAC

Smith was investigated and subsequently demoted. The allegations against SAC Smith included

discrimination against a female agent and misuse of credit cards.

       19.     Besides Plaintiff, only one other SA was involuntarily reassigned from the WFD.




                                                 4
             Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 5 of 14



Unlike Plaintiff, however, this agent’s reassignment was part of a disciplinary move for conduct

unbecoming an agent, which involved criminal allegations.

        20.      On or about April 30, 2015, AD Gleysteen signed the selection memo transferring

Plaintiff from the WFD to the JSOC. AD Gleysteen informed AD McDermond that Plaintiff was

coming to the JSOC.

        21.      When a SA comes on board, it is AD, OSII James McDermond’s practice to meet

with him, usually within the first few weeks of his arrival. AD McDermond did not meet with

Plaintiff.

        22.      According to AD McDermond, an agent is only involuntarily transferred to the

JSOC if there are no voluntary candidates for the position. At the same time Plaintiff was

involuntarily reassigned to the JSOC, SA Michael Jacobi had volunteered to work in the JSOC.

Additionally, agents whose conduct could result in them being impeached while testifying in a

criminal trial or who can no longer testify because of credibility concerns (referred to as Giglio

issues), are moved to HQ assignments in Washington, D.C. until their conduct and credibility

issues are resolved. Brent Price was identified by DAD Vidoli as a potential candidate for the

JSOC because he had Giglio issues.

                                Commencement of the EEO Process

        23.      On June 1, 2015, Plaintiff filed an informal EEO complaint alleging race

discrimination and reprisal based on Defendant’s decision to involuntary reassign him to the

JSOC. Plaintiff’s requested relief was to return to the LVFO.

                                    Denied Transfer to the LVFO

        24.      On June 9, 2015, Plaintiff met with his third-, second-, and first-line supervisors,

Division Chief of the Violent Crime Intelligence Division Kevin O’Keefe, Deputy Chief of the




                                                   5
         Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 6 of 14



Criminal Intelligence Division Jose Vazquez, and Branch Chief of the JSOC Bryan Washington

to request information about his assignment to the JSOC and discuss a reassignment to an office

in the San Francisco Field Division (“SFFD”). Plaintiff indicated that he was interested in

returning to the LVFO, having previously worked in that office. Plaintiff was told that his

request would be relayed to upper management for further consideration and action.

       25.     On June 17, 2015, EEO Specialist Brenda Bryant conducted Plaintiff’s initial

EEO interview.

       26.     Between June 17, 2015 and July 24, 2015 (when the Notice of Right to File was

issued), Bryant contacted Washington (first-line supervisor) regarding Plaintiff’s EEO

complaint. Washington instructed Bryant that all questions regarding Plaintiff should be directed

to O’Keefe (third-line supervisor). During this discussion, Bryant informed Washington of

Plaintiff’s claims and his desired remedy of returning to the LVFO.

       27.     Washington conveyed this information to O’Keefe, who told him to stand by and

wait for further instruction. Washington also advised Vazquez (second-line supervisor) about

Plaintiff’s EEO complaint.

       28.     As instructed by Washington, Bryant contacted O’Keefe directly regarding

Plaintiff’s EEO complaint and informed him of Plaintiff’s claims and requested relief. O’Keefe

told Bryant that he would discuss reassigning Plaintiff with AD McDermond. O’Keefe and

Bryant did not discuss a resolution of the complaint.

       29.     After his discussion with Bryant, O’Keefe separately notified Vazquez and

Washington about Plaintiff’s EEO complaint. O’Keefe also spoke with AD McDermond

regarding Plaintiff’s complaint.

       30.     On July 28, 2015, Bryant conducted Plaintiff’s final EEO interview. Plaintiff filed




                                                6
          Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 7 of 14



a formal EEO complaint on August 14, 2015.

       31.     On or about August 15-16, 2015, Bryant called O’Keefe to tell him that Plaintiff

had filed a formal EEO complaint. O’Keefe subsequently informed Vazquez and Washington

that Plaintiff’s complaint had become formal.

       32.     Even though O’Keefe had just been informed that Plaintiff filed a formal EEO

complaint, he told AD McDermond that Plaintiff was contemplating filing an EEO complaint

and that he was trying to help Plaintiff resolve the matter so Plaintiff would not file a formal

complaint.

       33.     According to AD McDermond, there were numerous meetings between O’Keefe

and him over the course of two to three days, and O’Keefe constantly updated AD McDermond

on the status of Plaintiff’s reassignment. During the course of these conversations, O’Keefe

informed AD McDermond that the location of Plaintiff’s transfer went from the SFFD

(encompassing Northern California and the State of Nevada) to the San José Field Office.

       34.     Gleysteen, AD of Field Operations, told DAD, Western Region, Field Operations

Luke Franey they were going to transfer Plaintiff from OSII to the San José Field Office, and he

asked DAD Franey to move forward with the process.

       35.     O’Keefe informed AD McDermond that he was working with DAD Franey and

OSII Chief of Staff Ernest Hickson to facilitate Plaintiff’s transfer.

       36.     On August 20, 2015, DAD Franey informed Hickson, who in turn informed

O’Keefe, that Field Operations could move Plaintiff to the San José Field Office that day if

Plaintiff was willing to go there. DAD Franey identified SA Michael Jacobi as Plaintiff’s JSOC

replacement.

       37.     That same day, Washington informed Plaintiff that he was being offered an




                                                  7
         Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 8 of 14



assignment back to the SFFD, to the San José Field Office. Plaintiff indicated he could not go

back to California because his extensive firearms collection was prohibited in the state.

Washington shared the information about Plaintiff’s firearms collection with O’Keefe, who then

relayed this information to AD McDermond. O’Keefe told Hickson and DAD Franey that,

because of Plaintiff’s firearms collection, San José was not an option, and inquired if Plaintiff

could go to Las Vegas.

       38.     DAD Franey informed O’Keefe that they would pursue the LVFO as Plaintiff’s

reassignment. O’Keefe advised AD McDermond and Washington that the LVFO was an option.

AD McDermond directed O’Keefe to proceed.

       39.     Assistant Special Agent in Charge (“ASAC”), SFFD Deborah Livingston spoke

with Plaintiff about transferring to the SFFD. ASAC Livingston was aware that Plaintiff’s gun

collection precluded him from returning to California and that Plaintiff was not interested in

Reno; thus, Las Vegas was the remaining option in the SFFD.

       40.     On August 21, 2015, Vazquez and Washington asked Plaintiff about San José and

Plaintiff reiterated that he could not go to California because of his firearms collection, which

was prohibited in California, and indicated his interest in returning to Las Vegas.

       41.     DAD Franey contacted the Acting SFFD SAC, Eric Harden, incoming SFFD

SAC Jill Snyder, and ASACs Livingston and Michel Delvecchio to inquire whether the LVFO

would be a good option. A discussion regarding where in the SFFD to assign Plaintiff ensued.

ASAC Livingston expressed that it would be a benefit to have Plaintiff back in the LVFO.

ASAC Delvecchio agreed that, with the firearms collection issue, he had no objections to placing

Plaintiff in the LVFO. Acting SAC Harden and SAC Snyder concurred.

       42.     SFFD leadership emphatically informed DAD Franey that Plaintiff was welcome




                                                 8
          Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 9 of 14



to return to the SFFD and that, given his gun collection, the LVFO made the most sense. Hickson

notified Vazquez and Washington that Plaintiff could be assigned to the LVFO and asked them

to inform Plaintiff.

        43.     Acting SAC Harden notified DAD Franey that the Field Division was good with

Plaintiff returning to the LVFO. DAD Franey instructed the Field Operations Field Management

Staff (“FMS”) to initiate the Permanent Change of Station (“PCS”) paperwork. Hickson

subsequently requested coordination of the release date for Plaintiff to go to the LVFO and his

replacement, SA Jacobi, to go to the JSOC. Branch Chief, Operations Support Branch Eileen

Armentrout asked Angela Iaquinta, a Program Analyst in the FMS, Operations Support Branch,

to prepare the reassignment action and selection memorandum for Plaintiff.

        44.     Washington informed Plaintiff that his transfer to the LVFO had been approved

and he would verify with Hickson how soon they could get his orders cut so he would have the

official documentation.

        45.     Iaquinta prepared the selection memorandum for Plaintiff’s transfer on or about

August 24, 2015, with an effective reassignment date of November 29, 2015. Iaquinta left the

PCS file for AD Gleysteen’s signature in a box at the front with his assistant, who then provided

it to AD Gleysteen.

        46.     AD Gleysteen received SA Jacobi’s PCS paperwork on August 24, 2015, and he

signed it on August 31, 2015. AD McDermond signed the transmittal slip on September 8, 2015,

and the selection was announced on September 9, 2015. Plaintiff and SA Jacobi had the same

report date of November 29, 2015.

        47.     AD Gleysteen falsely claimed that he immediately denied Plaintiff’s reassignment

to the LVFO, even though he had already approved PCS funding for Plaintiff’s reassignment to




                                                9
         Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 10 of 14



the SFFD and SA Jacobi’s reassignment to the JSOC to fill Plaintiff’s position.

       48.     The PCS paperwork for Plaintiff comprised a selection notice with a PCS funding

stamp, emails, and a routing slip on the front of the folder with initials and dates. The email

chain included in Plaintiff’s PCS file explicitly explained that the change in location within the

SFFD was tied to Plaintiff’s gun collection. Included in the email chain was Acting SAC

Harden’s response clearing Plaintiff for the LVFO.

       49.     AD Gleysteen admits that he destroyed the original and only copy of Plaintiff’s

entire PCS file by shredding it.

       50.     On September 3, 2015, Washington informed O’Keefe and Vazquez that

Plaintiff’s selection memorandum was on AD Gleysteen’s desk awaiting signature.

       51.     That same day, ASAC Livingston discussed with Eunice Horiuchi, the Executive

Assistant to the SFFD SAC, the report date and status of Plaintiff’s transfer to the LVFO. ASAC

Livingston contacted Plaintiff and asked if his reporting date was October 18, 2015, and Plaintiff

in turn asked Washington to confirm his reporting date.

       52.     On September 10, 2015, Iaquinta informed Washington that the selection

memorandum had not been signed yet, but that she expected it by the beginning of next week.

Washington relayed this information to Plaintiff. Washington also informed Plaintiff that his

report date was November 29, 2015, and Plaintiff notified ASAC Livingston of this fact.

       53.     On September 11, 2015, Vazquez informed Plaintiff that his PCS memorandum

was with Field Operations pending signature.

       54.     On September 12, 2015, ASAC Livingston notified Plaintiff and his chain of

command that the SFFD was willing to have Plaintiff report earlier than November 29, 2015, if

agreeable to all parties. However, her request was denied because Plaintiff’s replacement was




                                                 10
         Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 11 of 14



scheduled to report to the JSOC the same day Plaintiff was to report to the SFFD. ASAC

Livingston notified Jason Grace, the first-line supervisor in the LVFO.

       55.     On September 11 or 14, 2015, O’Keefe advised AD McDermond that Plaintiff’s

reassignment had stalled and asked whether Plaintiff’s EEO complaint was a factor. According

to AD McDermond, Plaintiff’s reassignment was tied to his EEO activity. After speaking with

AD McDermond about the possible impact of Plaintiff’s EEO complaint on his transfer, O’Keefe

approached Agency counsel Aditi Sehgal to ask if that was a factor. O’Keefe believed Plaintiff’s

EEO complaint was the reason for the stalled reassignment, as there were no other issues,

including funding, associated with Plaintiff’s transfer.

       56.     Sehgal informed AD McDermond that AD Gleysteen had disapproved Plaintiff’s

reassignment to the LVFO.

       57.     On September 14, 2015, Sehgal asked Robyn Ferguson-Russ, the Acting Deputy

Chief of EEO, where Plaintiff’s EEO complaint was in the process and informed her that

possible settlement discussions were occurring. Ferguson-Russ responded that Plaintiff’s formal

complaint was filed on August 14, 2015, and he did not have an attorney.

       58.     As a result of learning that AD Gleysteen had not approved Plaintiff’s transfer to

the LVFO, AD McDermond spoke with AD Gleysteen for the first time about reassigning

Plaintiff and to ascertain whether the EEO complaint was a factor. AD Gleysteen informed AD

McDermond that the only way he would authorize Plaintiff’s move to the LVFO was if Plaintiff

signed a settlement agreement resolving his EEO complaint.

       59.     On September 16, 2015, Vazquez called Plaintiff to tell him the selection

memorandum still had not been signed.

       60.     On September 17, 2015, Bryant reached out to Plaintiff after being contacted by




                                                 11
         Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 12 of 14



Sehgal regarding the possibility of settlement.

       61.     On September 18, 2015, Bryant communicated AD Gleysteen’s ultimatum that

Plaintiff’s transfer to the LVFO would only be approved if he signed a settlement agreement

resolving his EEO complaint.

       62.     Ferguson-Russ left a voicemail for Plaintiff on September 18, 2015, regarding

Defendant’s settlement offer. When Plaintiff returned Ferguson-Russ’s call, she informed him

that he would only be transferred to the LVFO if he signed a settlement agreement and withdrew

his EEO complaint.

       63.     On or about September 20, 2015, SA Jacobi’s transfer orders to the JSOC were

cancelled and he had to repay his PCS funds.

       64.     On September 25, 2015, Sehgal emailed O’Keefe and AD McDermond about

Plaintiff. Based upon O’Keefe’s response, she presumably notified them that Plaintiff was not

willing to settle his EEO complaint for a transfer to the LVFO. That same day, O’Keefe notified

Vazquez and Washington that Plaintiff would stay in the JSOC until further notice. AD

McDermond told AD Gleysteen that Plaintiff was not willing to settle his EEO complaint.

       65.     No one informed Plaintiff that his transfer to the LVFO was cancelled.

       66.     On October 26, 2015, ASAC Livingston sought to confirm with Plaintiff that his

report date was still November 29, 2015. Plaintiff told her he thought it had been cancelled.

       67.     On May 25, 2016, ASAC Livingston reached out to Plaintiff again and inquired

whether the JSOC might let him return to the LVFO. Plaintiff expressed his interest, and ASAC

Livingston indicated she would speak with the SAC. Plaintiff heard nothing further about

transferring to the LVFO.




                                                  12
            Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 13 of 14



                                        Statement of Claims

                                         COUNT 1
                                       RETALIATION
                                 IN VIOLATION OF TITLE VII

        68.     Plaintiff realleges and reincorporates paragraphs 10-67 of this Complaint.

        69.     Plaintiff’s informal and formal EEO complaints regarding Defendant’s

discriminatory conduct constituted activity protected by Title VII.

        70.     Defendant’s conduct in denying Plaintiff’s transfer to the LVFO absent his

agreement to withdraw his EEO complaint constitutes retaliation for engaging in protected

activity.

        71.     As a result of Defendant’s conduct, Plaintiff suffered damages including, but not

limited to, pain and suffering, emotional distress, and humiliation.

                                         COUNT II
                                   RACE DISCRIMINATION
                                 IN VIOLATION OF TITLE VII

        72.     Plaintiff realleges and reincorporates paragraphs 10-67 of this Complaint.

        73.     Because of Plaintiff’s race, on April 30, 2015, Defendant involuntarily transferred

Plaintiff to the JSOC, effective May 17, 2015.

        74.     As a result of Defendant’s conduct, Plaintiff suffered damages including, but not

limited to, pain and suffering, emotional distress, and humiliation.

                                         Jury Trial Demand

        Plaintiff demands a jury trial of all claims triable to the jury.

                                          Prayer for Relief

        Wherefore, Plaintiff prays that this honorable Court enter a judgment which:

        a.      Declares that Defendant discriminated and retaliated against Plaintiff in violation




                                                   13
          Case 1:20-cv-00912-EGS Document 1 Filed 04/06/20 Page 14 of 14



of Title VII;

         b.     Enjoins Defendant from future acts of discrimination and reprisal;

         c.     Directs Defendant to take such measures as are reasonable and necessary to

ensure that unlawful employment practices like those described herein are eliminated and do not

recur;

         d.     Awards Plaintiff compensatory damages for the injuries he has suffered, in an

amount appropriate to the proof at trial;

         e.     Awards Plaintiff reasonable attorneys’ fees and costs; and

         f.     Awards Plaintiff all other legal and equitable relief to which he may be entitled.



                                                      Respectfully submitted,

                                                      Aaron H. Szot
                                                      ______________________________
                                                      Aaron H. Szot
                                                      D.C. Bar No. 1031661
                                                      Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                                      818 Connecticut Avenue, N.W., Suite 1000
                                                      Washington, D.C. 20006
                                                      Tel.: 202-331-9260
                                                      Fax: 1-866-672-9495
                                                      ASzot@kcnlaw.com

                                                      Attorney for Plaintiff




                                                 14
